Citation Nr: 0722156	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of urinary tract infections (also described as 
kidney disability and nephritis). 

2.  Entitlement to service connection for residuals of 
urinary tract infections (also described as kidney disability 
and nephritis).

3.  Whether new and material evidence has been received to 
reopen a claim for an acquired psychiatric disability 
(described as schizophrenia and personality disorder).

4.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Norman W.W. Manning, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
September 1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and August 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 2003, a statement of the case was issued in April 
2004, and a substantive appeal was received in May 2004.  A 
Board video conference hearing was held in January 2007.  The 
record was held open for 60 days until March 24, 2007.  

Additional evidence was submitted by the veteran at the time 
of the hearing.  In his hearing testimony and a January 2007 
statement, the veteran waived RO consideration of this 
evidence. 

Further, the Board notes that there were three psychiatric 
issues on appeal, PTSD, schizophrenia, and personality 
disorder.  However, given that all of these issues are 
intertwined, the Board has combined them into one issue for 
service connection for an acquired psychiatric disability. 

In his January 2007 hearing testimony, the veteran appeared 
to raise new claims for service connection for eye 
disability, back disability and residuals of a head injury.  
These issues are referred back to the RO for determination as 
to whether the veteran wishes to pursue these claims. 

The issues of entitlement to service connection for residuals 
of urinary tract infections and an acquired psychiatric 
disability, including PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of urinary tract 
infections was denied by rating decision in January 1992; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of urinary tract infections has been received since the 
January 1992 rating decision. 

3.  Service connection for an acquired psychiatric disability 
was denied by a February 1991 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disability has been received since the 
February 1991 rating decision. 


CONCLUSIONS OF LAW

1.  The January 1992 rating decision which denied entitlement 
to service connection for residuals of urinary tract 
infections is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
January 1992 denying service connection for residuals of 
urinary tract infections, and thus, the claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

 3.  The February 1991 rating decision which denied 
entitlement to service connection for an acquired psychiatric 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the 
February 1991 rating decision denying service connection for 
an acquired psychiatric disability, and thus, the claim has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Residuals of Urinary Tract Infections

The Board notes that entitlement to service connection for 
kidney disability was initially denied in March 1978 and June 
1978 rating decisions as there was no current disability.  
The claim was again denied by rating decision in January 
1992.  Although the veteran filed a timely notice of 
disagreement in February1992, he did not complete the appeal 
by filing a timely substantive appeal in response to a March 
1992 statement of the case.  The January 1992 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  The Board 
notes here that the veteran subsequently attempted to reopen 
his claim; the RO informed the veteran by letter in September 
1997 that new and material evidence must be received to 
reopen the claim.  The veteran did not respond.  However, as 
it does not appear that the veteran was furnished notice of 
appellate rights and procedures in connection with the 
September 1997 determination, the Board declines to view that 
determination as a final rating action.  The Board finds that 
the January 1992 rating decision is the most recent final 
denial of the urinary tract/kidney disability claim. 

Since the January 1992 decision, additional evidence has 
become part of the record, including VA treatment records; 
private treatment records from Georgetown Healthcare System, 
Johns Community Hospital, Scott & White, Trinity Community 
Medical Center, The Austin Diagnostic Clinic, St. David's 
Round Rock Medical Center, King's Daughters Hospital; and the 
veteran's January 2007 hearing testimony.  Significantly, the 
VA treatment records and private treatment records showed 
recurring treatment for urinary tract infections and kidney 
stones. 

The Board finds that the additional evidence submitted since 
the January 1992 determination is new and material.  The 
evidence shows recurring pertinent symptoms which in a 
medical context may suggest chronic disability in light of 
service medical records which document treatment for urinary 
tract infections and possible kidney infections.  
Accordingly, the claim of entitlement to service connection 
for residuals of urinary tract infections is reopened.  38 
U.S.C.A. § 5108.

Acquired Psychiatric Disability

The issue of service connection for an acquired psychiatric 
disability (described as schizophrenia and personality 
disorder) was denied by the RO in a February 1991 rating 
decision as the veteran had failed to submit new and material 
evidence.  The Board notes that entitlement to service 
connection was initially denied in a March 1978 rating 
decision as there was no finding of schizophrenia on the last 
examination and a personality disorder was considered a 
constitutional or developmental abnormality.  The veteran was 
informed of the February 1991 rating decision, and he did not 
file a notice of disagreement to initiate an appeal.  Under 
the circumstances, the Board finds that the February 1991 
rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the February 1991 rating decision, additional evidence 
has become part of the record, including: a Social Security 
Administration (SSA) determination of disability; VA 
treatment records; private treatment records from Georgetown 
Healthcare System, Johns Community Hospital, Scott & White, 
Trinity Community Medical Center, The Austin Diagnostic 
Clinic, St. David's Round Rock Medical Center, King's 
Daughters Hospital; and the veteran's January 2007 hearing 
testimony.  Significantly, the VA treatment records showed 
diagnoses of depression, not otherwise specified, dysthymia, 
and PTSD.   

The Board finds that the additional evidence submitted since 
the February 1991 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the veteran has a current psychiatric 
disability, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A. § 5108.

Veterans Claims Assistance Act of 2000

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

ORDER

New and material evidence has been received to reopen claims 
of entitlement to service connection for residuals of urinary 
tract infections and for an acquired psychiatric disability.  
To that extent, the appeal is granted, subject to the 
directions set forth in the following Remand section of this 
decision.




REMAND

The veteran is claiming entitlement to service connection for 
residuals of urinary tract infections and an acquired 
psychiatric disability.  A January 1994 Notice of Decision 
from the Social Security Administration (SSA) showed that the 
veteran was found disabled due to recurrent urinary tract 
infections and a personality disorder, and, thus, was awarded 
SSA disability benefits.  However, it does not appear that 
the veteran's SSA records have been requested.  Thus, the RO 
should obtain the administrative decisions pertaining to the 
veteran's claim and any underlying medical records from the 
SSA.  See Hayes v. Brown, 9 Vet.App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge); Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Further, in a June 1990 statement, the veteran indicated that 
he had been treated by a private psychiatrist since 1988 at 
Merrithew Hospital.  However, it does not appear that these 
records have been requested.  Also, in his January 2007 
hearing testimony, the veteran indicated that he was seeing 
his physician at the end of the month.  Again, these records 
are not in the claims file.  The Board finds that these 
records are necessary in order to render a decision and, 
thus, such records should be requested to fully meet the 
requirements of 38 C.F.R. § 3.159(c)(1). 

Moreover,  the most recent VA treatment records in the claims 
file are from July 2004.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from July 2004 to the present.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 
(1992).   

The veteran was diagnosed with urinary tract infections, 
possible kidney infections while in service.  Current medical 
evidence showed that the veteran had recurrent urinary tract 
infections, as well as numerous other problems with respect 
to the kidneys.  In view of the reopening of the veteran's 
claim on the basis of a current disability and given that 
there is evidence of a disability while in service, the Board 
believes that a VA examination with medical opinion is 
appropriate.  See generally 38 C.F.R. § 3.159(c)(4). 
 
Further, given that the veteran had documented mental 
problems while in service, including instances of self-
inflicted cutting, and he currently has diagnoses of acquired 
psychiatric disabilities, the Board finds that the veteran 
should also be afforded a VA psychiatric examination.  

According to his hearing testimony, the veteran's claim for 
PTSD is based on an alleged incidents of personal assault 
that occurred while in service.  Specifically, he claimed 
that while in basic training, his lieutenant hit him in the 
head with a rifle.  He also claims that he was forced to 
carry an 80 pound rock up and down a hill 30 times and crawl 
in the mud at which point he was laughed at and told he would 
be treated like a pig.  The nature of the veteran's claim for 
PTSD is such that the provisions of 38 C.F.R. § 3.304(f)(3) 
regarding claims based on personal assault and the method of 
developing such claims are applicable.  Based on review of 
the record, it appears that the veteran has not been sent 
notice of the amended provisions of 38 C.F.R. § 3.304(f)(3).  
This regulation is specifically germane to the development 
and adjudication of this claim as it involves the standard of 
proof and the type of evidence necessary to substantiate a 
claim of service connection for PTSD based on personal 
assault.  VA is required to give the veteran notification 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may be considered 
credible supporting evidence of an in service stressor.  See 
38 C.F.R. § 3.304(f)(3).  Thus, the RO should provide notice 
of the types of evidence which may be considered in a 
personal assault claim under 38 C.F.R. § 3.304(f)(3).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. § 
3.304(f)(3). 

2.   The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

3.  Appropriate action should be taken to 
request copies of all medical records 
from Merrithew Hospital from 1988 and any 
current private medical records since 
January 2007.  If these records are 
unavailable, it should be noted in the 
claims file.

4.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from July 2004. 

5.  The veteran should be scheduled for a 
VA examination with respect to the issue 
of residuals of urinary tract infections.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All disorders of the 
urinary tract and kidneys found on 
examination should be clearly reported.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
disorders of the urinary tract and/or 
kidneys is/are causally related to 
service, to include the urinary tract 
infections noted in the veteran's service 
medical records.  A detailed rationale 
should be provided for any opinions 
expressed. 

6.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report all 
acquired psychiatric disabilities.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current acquired psychiatric 
disabilities are causally related to 
service.  A detailed rationale should be 
provided for any opinions expressed. 

Further, the examiner should also offer 
an opinion as to whether there is 
evidence of behavioral changes to 
indicate that any incidents of personal 
assault occurred.  The examiner should 
offer an opinion in accordance with the 
guidance set forth in 38 C.F.R. 
§ 3.304(f)(3).  If the examiner concludes 
that incidents of personal assault did 
take place, then the examiner should 
offer an opinion as to whether any 
currently diagnosed PTSD is causally 
related to such incidents.  

7.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


